 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL JENSEN,                                     Case No.: 18cv103-WQH (NLS)
12                                      Plaintiff,
                                                         ORDER GRANTING IN PART
13   v.                                                  DEFENDANT’S EX PARTE MOTION
                                                         TO CONTINUE DEADLINE FOR
14   BMW OF NORTH AMERICA, LLC;
                                                         FILING JOINT DETERMINATION
     BRECHT ENTERPRISES, INC. dba
15                                                       OF DISCOVERY DISPUTE
     BMW OF ESCONDIDO; and DOES 1-
16   100, inclusive,
                                                         [ECF No. 45]
17                                   Defendants.
18
19
20
21         Before the Court is Defendant BMW of North America, LLC’s (“BMW”) ex parte
22   motion, requesting an extension of time for the parties to file a joint motion for
23   determination of discovery dispute. ECF No. 45. Plaintiff opposes the request, or
24   alternatively, requests that certain subsequent deadlines also be extended. ECF No. 47.
25         On October 29, 2018, the Court issued an order denying BMW’s request to find
26   the joint motion for determination of discovery dispute untimely. ECF No. 43. In that
27   order, the Court ordered the parties to meet and confer and, if still unable to resolve their
28   dispute, to file their joint motion by November 13, 2018. Id.

                                                     1
                                                                                  18cv103-WQH (NLS)
 1          BMW now seeks an extension of this deadline to December 13, 2018, in light of its
 2   recent substitution of counsel. ECF No. 45. BMW states that the substitution of counsel
 3   took place on November 6, 2018, and new counsel obtained partial file materials on
 4   November 2, 2018. Id. at 2. As such, BMW argues that its new counsel needs more time
 5   to review the materials so that it participate in the joint motion practice. Id. at 3.
 6          Plaintiff was amenable to this extension request, but asked for BMW to agree to a
 7   commensurate extension on the following deadlines: opening and rebuttal expert report
 8   deadlines, close of fact discovery, and deadline to file pretrial motions. ECF No. 47 at 1.
 9   Plaintiff argues that an extension is appropriate for these dates because he intends to use
10   the discovery he seeks in the joint motion in his expert reports and pretrial motions. Id.
11   Plaintiff states that BMW refused to agree. Id. Moreover, Plaintiff argues that the
12   requested extension is excessive and proposes that two weeks would be more appropriate.
13   Id. at 3.
14          The Court agrees with Plaintiff. The dispute presented in BMW’s previous ex
15   parte request was not broad and only related to BMW’s refusal to give testimony
16   regarding certain defects reported in vehicles from the same year, make, and model as
17   Plaintiff’s vehicle, and the Court’s order limited the joint motion to only these issues.
18   ECF No. 43 at 4-5. Even if BMW’s new counsel may need more time to come up to
19   speed on the case generally, the Court finds that an extension of approximately two
20   weeks should be sufficient for counsel to adequately respond to the discovery dispute. In
21   light of the upcoming holidays, the Court will extend the time to file the joint motion to
22   November 30, 2018.
23          The Court will also grant a limited extension to the following deadlines:
24               Case Event               Previous Deadline                  New Deadline
25    Initial Expert Witness          December 7, 2018                December 21, 2018
26    Disclosures

27    Rebuttal Expert Witness         December 21, 2018               January 11, 2019
28    Disclosures


                                                    2
                                                                                    18cv103-WQH (NLS)
 1
 2    Expert Witness Discovery      January 21, 2019   February 8, 2018
      Deadline
 3
 4    All Pre-Trial Motions filing February 21, 2019   March 1, 2019
      deadline
 5
 6   All other dates shall remain as previously set.
 7         IT IS SO ORDERED.
 8
     Dated: November 13, 2018
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                   18cv103-WQH (NLS)
